Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is made Non-Final.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Holcomb (US 6,315,225) as evidenced by Trotta (US 5,018,274).
Holcomb teaches a device comprising a rigid metal body member (e.g., the body member 10 is made from stainless steel) having a thickness (e.g., fig. 2) and a plurality of apertures (e.g., 14) therein, the rigid metal body member having a skin-engaging surface (e.g., at 10, a surface on 10 is capable engaging a skin of food products), wherein each aperture has a cutting blade (e.g., 20) adjacent the skin- engaging surface, wherein the thickness of the rigid metal body member is from 2mm to 10mm (e.g., column 2, line 40, the thickness of the element 10 is 1/8 inch or less).  However, Holcomb, admittedly, fails to teach a razor in the preamble since the term razor is specifically defined as: a keen-edged cutting instrument for shaving or cutting hair Merriam-Webster Online Dictionary (definition noun). However, the preamble “a razor” is construed as a statement of intended use of the claimed invention since the recited intended use results in no structural difference.  Since Holcomb teaches an apparatus for shaving the food (e.g., column 1, line 15), Holcomb is capable of being employed as a razor for performing the intended use (i.e., shaving a face). Furthermore, it is also well known to make a razor from a block of material with a plurality of apertures as evidenced by Trotta.  Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention employ the device of Holcomb as a razor since there is a reasonable of expectation of success of shaving a person’s face with the modified Holcomb.
Regarding claims 2-3, the modified Holcomb teaches the rigid metal body member comprises titanium or steel since Holcomb teaches stainless steel (e.g., column 2, line 38 of Holcomb).
Regarding claim 4, the modified Holcomb teaches the thickness of the rigid metal body member being from 2mm to 4mm (e.g., column 2, line 40 of Holcomb, the thickness of the element 10 is 1/8 inch or less).
Regarding claim 5, the modified Holcomb teaches the apertures are circular in cross-section (e.g., fig. 1 of Holcomb).
Regarding claim 6, the modified Holcomb teaches the apertures each has an axis positioned perpendicular to the skin-engaging surface (e.g., fig. below of Holcomb).
Regarding claim 7, the modified Holcomb teaches the apertures each has an axis positioned at an angle of from 50° to 70° to the skin-engaging surface (e.g., fig. below of Holcomb, an axis can be drawn at angle through the aperture at 50° to 70° to the skin-engaging surface).

    PNG
    media_image1.png
    510
    538
    media_image1.png
    Greyscale

Regarding claims 8-10, the modified Holcomb fails to explicitly teach a distance from the cutting blade to an opposite side of an internal body of the apertures is from 0.4mm to 0.9mm as presently claimed in claim 8, the distance from the cutting blade to an opposite edge of an upper area of the apertures adjacent the skin-engaging surface is from 0.8mm to 1.5mm as presently claimed in claim 9 and the rigid metal body member containing from 60 to 250 of the apertures as presently claimed in claim 10.  However, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a distance from the cutting blade to an opposite side of an internal body of the apertures to be from 0.4mm to 0.9mm, the distance from the cutting blade to an opposite edge of an upper area of the apertures adjacent the skin-engaging surface to be from 0.8mm to 1.5mm wherein the rigid metal body member containing from 60 to 250 of the apertures on the modified Holcomb because applicant has not disclosed the distance from the cutting blade to an opposite side of an internal body of the apertures being from 0.4mm to 0.9mm, the distance from the cutting blade to an opposite edge of an upper area of the apertures adjacent the skin-engaging surface being from 0.8mm to 1.5mm, and the rigid metal body member containing from 60 to 250 of the apertures provide an advantage, are used for particular purpose, or solve a stated problem.  One of ordinary skill in the art would have expected the modified Holcomb’s arrangement and applicant’s invention, to perform equally well with either arrangement since both arrangements would have performed the same function.   
Regarding claim 11, the modified Holcomb teaches the apertures being formed in a plurality of rows in the rigid metal body member and alternate rows of apertures in the rigid metal body member are offset from each other (e.g., fig. 1 of Holcomb).
Regarding claim 12, the modified Holcomb teaches the rigid metal body member is attached to a handle (e.g., 18 of Holcomb).
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The rejection of claims 1-12 has been withdrawn. 
Conclusion
This action is made Non-final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 5712726752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN CHOI/           Primary Examiner, Art Unit 3724